Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 1 of 31




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-60416-CIV- CANNON/HUNT

  TOCMAIL INC., a Florida corporation,

                 Plaintiff,
  v.

  MICROSOFT CORPORATION, a
  Washington corporation,

                 Defendant.
  _____________________________________/

   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AS TO LIABILITY AGAINST
     DEFENDANT AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT

         Plaintiff, TOCMAIL INC. (“TocMail” or “Plaintiff”), by and through undersigned counsel

  hereby moves for Summary Judgment against Defendant, MICROSOFT CORPORATION

  (“Microsoft” or “Defendant”), as to liability and in support thereof states:

                                      I.      INTRODUCTION

         TocMail brought this false advertising case under the Lanham Act due to Microsoft’s

  deliberate false advertising concerning Safe Links — a cloud-based email security service. From

  the launch of Safe Links in 2015 up through today, Microsoft has publicly promoted and continues

  to publicly promote Safe Links as effective protection against a cyberattack that is referred to as

  IP Cloaking or IP Evasion. While Microsoft externally sells Safe Links as effective protection

  against IP evasion, internally Microsoft engineers write how “easily” that attack bypasses Safe

  Links. For six years, from the launch in 2015 up to this present day, attackers easily bypass Safe

  Links using the very attack that Safe Links is promoted as protection against. Thus, the falsity of

  Microsoft’s promotions is indisputable.




                                                   1
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 2 of 31




         Microsoft has designated employee Jason Rogers (“Rogers”) as a rebuttal cybersecurity

  expert. In 2017, in an internal Microsoft discussion regarding an attack that “evade[d]” Safe Links,

  Jason Rogers wrote “The scary thing about this sort of attack is that a f[]ing 5th grader could set it

  up.” In 2018, Rogers wrote an internal email explaining how “it is easy” for attackers to use “IP-

  based evasion” to prevent Safe Links from seeing malicious content. Microsoft employee Amar

  Patel (“Patel”) has been designated as Microsoft’s other rebuttal cybersecurity expert. In 2018,

  Patel co-created an internal presentation also discussing how “easily” attackers are using IP

  evasion to hide malicious content from Safe Links. In 2019, a malicious campaign used IP evasion

  to evade Safe Links 200,000 times “with 100% accuracy.” An internal 2020 email explicitly

  states that “IP-based evasion” still remains a “gap” in Safe Links’ security. When Safe Links

  wrongly classifies a malicious link as being clean, this is called a false negative (“FN”). A

  document internally distributed in May 2020 provides that “evading Microsoft IPs” (i.e. IP

  evasion) is a reason that “there are still numerous FNs [false negatives] that are going undetected”

  calling this a “prominent gap” in Safe Links’ security (emphasis added). Remarkably, an internal

  December 2020 email states that “preventing IP evasion is a large bucket of work that we are

  investing in very heavily over the next 6 months.” Microsoft’s own internal records document that

  Microsoft is still looking for a solution in 2021 to the very attack that Safe Links has been promoted

  as protecting against for six years and counting.

         It is Microsoft’s own internal records that explicitly and repeatedly document how “easy”

  it is to bypass Safe Links using the very attack that Safe Links is promoted as protecting against.

  This motion relies on Microsoft’s own documents, correspondence and deposition testimony and,

  thus, the facts are undisputed. Summary judgment in favor of TocMail is clear as a matter of law.




                                                      2
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 3 of 31




                                   II.     FACTUAL SUMMARY

         In April 2015, Microsoft introduced a new email filtering service called Office 365

  Advanced Threat Protection (“OATP” or “ATP”). TocMail’s Undisputed Facts (“Facts”), ¶ 1.

  ATP primarily consisted of two components: Safe Attachments and Safe Links. Id. 1

  A.     The Two Components of Safe Links — Reputation and Detonation.

         Safe Links began as a URL reputation service. Id. at ¶ 2. The term URL refers to “a link to

  a website,” which is the webpage address where a link takes you. Id. at ¶ 3. For example, the URL

  for Microsoft’s homepage is www.microsoft.com, and the URL for Microsoft’s Office 365 page is

  www.microsoft.com/en-us/microsoft-365/microsoft-office. Id. When a user clicks a link in an

  email, Safe Links’ reputation service checks the link’s URL against a list of URLs already seen in

  the past that have previously been determined to be malicious. Id. at ¶ 2. If the URL is in the

  previously seen bad list, then the user is prevented from visiting the URL. Id. The reputation

  service acts as a “memory” of links already seen and deemed malicious in the past. Id.

         A list of already-known-bad URLs is called a URL blacklist. Id. at ¶ 4. For the reputation

  service to catch a bad URL, the URL blacklist must contain an “exact match at the time-of-click.”

  Id. “The very nature of exact match in blacklisting renders it easy to be evaded.” Id. at ¶ 5. That is

  because it “is effective only for known malicious URLs.” Id. New URLs, by their very nature,

  cannot have an “exact match” in any already-known-to-be-bad URL blacklists. Hence, it is “easy”

  for attackers to bypass the reputation service simply by using a new, never-seen-before URL. Id.

  This is problematic given that Safe Links is responsible for protecting approximately 9.5 million

  unique URLs a day. Id. at ¶ 6. Microsoft internally acknowledged that “reputation checking isn’t




  1
   Microsoft has stipulated to the authenticity of all files it produced in this case in response to
  discovery and ESI requests.


                                                    3
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 4 of 31




  cutting it. It is pretty easy for an attacker to change domain names and/or IP addresses on the fly.”

  Id. at ¶ 5.

          In 2017, Microsoft added another component to Safe Links called detonation. Id. at ¶ 7.

  URLs that pass through the reputation check are sent to the detonation service for analysis. Id. at

  ¶ 8. The detonation service attempts to follow links to the website to access and analyze the content

  in order to determine if the link is good or bad. Id. Microsoft internally refers to the detonation

  service as Sonar. Id. Today, Safe Links primarily consists of two components: reputation and

  detonation (Sonar). Id.

          When Safe Links wrongly classifies a bad link as being good, this is called a false negative,

  which is abbreviated as FN. Id. at ¶ 9. In September 2018, the Safe Links’ team analyzed Sonar’s

  “phish FN volume” (instances where Sonar failed to detect phishing). Id. at ¶ 13. The results of

  this analysis are important because the majority of cybercrime involves credential phishing – an

  attack that uses a fake login page that looks identical to a legitimate site in order to trick users into

  revealing their login credentials. Id. at ¶ 10. In an internal document under a header “Credential

  Phishing,” Microsoft wrote: “Securing the user from these phish mails is the core of the ATP’s

  detonation based and ML [machine learning] based promises.” Id. Indeed, phishing is the most

  common threat that companies deal with today. Id. In regards to URLs, “phish FN volume” refers

  to the collection of instances where the detonation service wrongly classified phishing links as

  being clean, which is the single greatest cybersecurity issue. Remarkably, the Sonar team

  discovered for “URLs … most of this is network evasion.” Id. at ¶ 13. In other words, just one

  single attack – network evasion – accounted for most of Sonar’s failures to detect phishing links.

  Just one single attack is the reason that phishing remains the biggest cybersecurity issue.




                                                     4
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 5 of 31




  B.     Introduction to IP Evasion (Network Evasion).

         Attackers’ webpages can use the visitor’s IP address to detect when Sonar is visiting it. Id.

  at ¶ 11. When the webpage identifies that the visitor’s IP address is one of Sonar’s IP addresses,

  the webpage sends benign (clean) content. In other words, the webpage sends benign (clean)

  content to Sonar and sends the malicious content to everyone else. Id.

         Microsoft’s Safe Links’ team calls this IP evasion: “[O]ur definition of IP evasion[:] an

  attacker can create a link where when Sonar visits that link the attacker can determine the IP ranges

  of our visit. … [I]f they determine our visit from Sonar detonation is coming from Microsoft’s IP

  range they can choose to use that information to display whatever web page they wish to.” Id.

  Microsoft uses the term network evasion interchangeably with IP evasion. Id. at ¶ 12. TocMail

  refers to this as IP Cloaking. Id. at ¶ 14. At least one leading member on Microsoft’s email security

  team, Abhijeet Hatekar (“Hatekar”), has been aware of IP evasion since 2010. Id. at ¶ 15. Patel has

  known about IP evasion since at least as early as 2016. Id. 2

         Microsoft is aware that attackers actively use three “types” of “Network Evasion”: using

  the IP addresses belonging to a security vendor to evade detection, using the IP address(es)

  belonging to the intended victim to evade detection, and using the geolocation of the visiting IP

  address to evade detection. Id. at ¶ 12-13. These three types of network evasion shall hereafter be

  referred to as IP Blacklisting, Targeted Evasion, and Geo Evasion. As shown below, all three are

  mentioned throughout Microsoft’s records.

         A part of the internet communication language called redirects is often referenced in

  Microsoft’s records and its promotion of Safe Links. For example, in 2006, researchers at




  2
   Since this motion refers to Microsoft’s documents, Microsoft’s terminology is used throughout
  herein: IP evasion and network evasion.


                                                   5
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 6 of 31




  Microsoft’s Cybersecurity and System’s Management Group observed the following evasive

  behavior: “Redirecting [scanners] to known-good sites such as google.com.” Id. at ¶ 16. This

  simply means that when security scanners connected to the malicious webpage, the webpage

  redirects them (i.e. forwards them) to google.com, thereby preventing the scanners from seeing

  the malicious content. Id. at ¶ 17. In fact, attackers are still doing this very same thing today. For

  example, in July 2020, a Microsoft spam researcher named Michael Wise (“Wise”) wrote about

  seeing this same attack. Id. at ¶ 18. Wise wrote about “the observed technique” of redirecting

  security scanners to google.com and redirecting everyone else to “the real phish site.” Id. Wise

  wrote that the malicious webpages are “using the connecting IP address to determine behavior”

  (i.e. IP evasion) Id. Hence, attackers use the redirect component of the internet communication

  language to implement IP evasion. Id. at ¶¶ 11, 17, 18, 20, 31, 37, 44. The webpages use the

  visitor’s IP address to redirect security scanners to a known-good site such as google.com, and

  redirect the intended victim to the phishing site. Id. It is just as simple as that.

          As stated above, phishing is the biggest cybersecurity threat today. Id. at ¶ 10. Attackers

  routinely use redirects in phishing attacks: “when you click one of these URLs, a redirect takes

  you to a bad place. This is the attack vector exploited by phishing attacks.” Id. at ¶ 19. Phishing

  sites easily use redirects to implement IP evasion. Simply redirect Sonar to a clean site every time

  that Sonar connects. A Microsoft email chain in October 2019 has the subject “Phish Campaign

  using IP Evasion ([EVASION] – Phishing URL redirects to clean site on detonation.). Id. at ¶ 20.

  In that chain, Hatekar stated: “We need to make progress on this customer impacting issue.” Id.

  (emphasis added).

          As stated above, Microsoft researchers wrote about malicious sites that redirect security

  scanners to google.com in 2006. Incredibly, fourteen years later, in April 2020, an internal




                                                      6
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 7 of 31




  Microsoft email from Liming Hong shows that Safe Links failed to detect a “phishing” site 801

  times because the link was redirecting Sonar to google.com. Id. at ¶ 21. That is how easily

  attackers bypass the security service that tens of millions rely upon.

  C.     Microsoft’s Internal Records Unequivocally Document Attackers Easily Using IP
         Evasion to Bypass Safe Links From 2015 Through Present Day.

         The Microsoft documents below undisputedly establish that attackers have been easily

  using IP evasion to bypass Safe Links from the day it was introduced up to this present day.

         [2015 - 2016]: In 2015, Safe Links began as a mere URL reputation service. Id. at ¶ 2.

  Despite Microsoft’s promotions of Safe Links’ effectiveness against IP evasion, Safe Links failed

  to keep its users safe from this attack because it was not even looking for evasion at this time. As

  testified to by Microsoft’s cybersecurity expert Jason Rogers: “[A]ny kind of IP evasion technique

  would be meaningless for those servers. They’re simply checking reputation and returning block

  pages as appropriate.” Id. at ¶ 23.

         [2017]: Microsoft added the detonation component to Safe Links in January 2017. In

  March 2017, Rogers gave a confidential, internal presentation that included the slide “Why does

  detonation have false negatives? Evasion: GEO IP Check.” Id. at ¶ 24.

         A December 2017 internal message chain (copied to an email) between Jason Rogers and

  Debra Ghosh demonstrates Microsoft’s true knowledge regarding Safe Links’ actual effectiveness

  versus that which Microsoft externally promotes:

         Debraj Ghosh 7:27 AM: can you look at the PDF from coke consolidated when
         you get a chance?
         ...
         Jason Rogers 7:54 AM: It’s basic plain jane docusign login via spoof O365 login
         page.
         ...
         Jason Rogers 7:56 AM: In theory. But that stuff should be rolled out to Microsoft
         and it isn’t catching it, I just ran it through. I think this is an FN on Sonar’s phish
         detections.



                                                   7
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 8 of 31




          Debraj Ghosh 7:56 AM: wait, let’s decouple what you just said
          Debraj Ghosh 7:57 AM: 1. our brand impersonation does not work yet
          Debraj Ghosh 7:57 AM: 2. this is a FN because SONAR missed
          Debraj Ghosh 7:57 AM: so amar needs to address why we missed
          Debraj Ghosh 7:57 AM: ?
          Jason Rogers 8:06 AM: More or less. Sonar will fully admit that the phish detection
          stuff is still being tuned big time. I’m guessing the intermediate select your email
          provider page was enough to evade.
          ...
          Debraj Ghosh: 8:07 AM: F[] man.
          Debraj Ghosh 8:07 AM: when the hell is abhishek’s shit going to start working?
          Jason Rogers 8:08 AM: It’ll take a while….the only reason we aren’t out of
          business is because everyone else sucks just as bad.
          Jason Rogers 8:08 AM: The scary thing about this sort of attack is that a f[]ing
          5th grader could set it up.
          Jason Rogers 8:08 AM: Super low tech

  Id. at ¶ 25 (emphasis added). Amazingly, this is Microsoft’s own cybersecurity expert making

  those statements, acknowledging that a fifth grader could set up the attack that is evading Sonar

  and that the only reason Microsoft is not out of business is because everyone else is just as bad.

  Microsoft continued to sell companies on Safe Links anyway.

          [2018]: In March 2018, Hatekar, a Microsoft principal software development engineering

  manager, stated in an internal email: “Here is another example where Phishing page blocked traffic

  from Microsoft IP ranges.” Id. at ¶¶ 15, 26. Anytime Microsoft acknowledges Sonar seeing

  different content based on IP addresses is a reference to an attacker successfully using IP evasion.

  Id. at ¶ 11.

          In April 2018, Rogers wrote: “IP-based evasion — … it is easy for an attacker to only

  display malicious content in specific targeted IP ranges.” Id. at ¶ 27 (emphasis added).

          In September 2018, Amar Patel co-created an internal presentation that included a slide

  entitled: “Attackers are preventing us from seeing phish content/landing pages.” Id. at ¶ 13. This

  is the slide discussed above where Microsoft found that “most” of the “phish FN volume” for

  URLs is “network evasion.” Id. Patel’s presentation included another slide entitled: “Network



                                                   8
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 9 of 31




  Geo-IP Evasion (Problem).” Id. (emphasis added). This slide includes three bullet points — one

  bullet point for each of the ways that attackers implement IP evasion. Id. The bullet point for IP

  blacklisting says: “Evade Microsoft IP Ranges: Attackers can easily attribute the traffic to

  Microsoft and not serve the phish content.” Id. (emphasis added). The bullet point for Geo Evasion

  provides: “Target a specific region: Attackers validate and attribute the traffic to a specific region

  and display content accordingly.” Id. The bullet point for Targeted Evasion: “Target a specific

  tenant or a user: Spear phishing combined with network IP evasion to target a specific org/user’s

  expected network range.” Id. In fact, the presentation explicitly documents Microsoft’s awareness

  that attackers actively use all three implementations against Sonar: “Following evasion types are

  occurring: Microsoft IP Range evasion, Target a specific region, Target a specific tenant or a user.”

  Id. at ¶ 12 (emphasis added).

         In November 2018, Microsoft started allowing Sonar to use what Microsoft calls “IP

  Anonymization.” Id. at ¶ 28. Microsoft has shared this “IP Anonymization” story with at least one

  company – “Bosch” – “to instill confidence” in them to secure a “$300 million account.” Id.

  However, these IP addresses are not actually “anonymous.” Id. at ¶ 29. The IP addresses belong

  to a company called Proxify and “IP address information is public information already” as Patel

  has testified. Id. at ¶ 28-29. Also, this self-described IP Anonymization does not block any

  Targeted Evasion, as admitted by Jason Rogers at deposition. Id. at ¶ 30. Moreover, attackers can

  still use Blacklist IP evasion to redirect Sonar to a good site with 100% efficacy, as admitted by

  Patel at deposition. Id. at ¶ 31 (see also the following document).

         [2019] A February 2019 internal email chain disclosed a phishing campaign sent to over

  200,000 (“200k”) recipients that Microsoft wrote “is evading us with a 100% accuracy because

  of at least 3 reasons”; the first reason being the IP Blacklisting type of IP evasion (“[i]nitial IP




                                                    9
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 10 of 31




   range blacklisting”). Id. at ¶ 32. Despite the deployment of so-called IP Anonymization, the

   attacker evaded Sonar with 100% efficacy over 200,000 times in a single phishing campaign. Id.

   In that email chain, Ross Adams of Microsoft stated “what we have here is an evasion technique”

   and “a solution is required.” Id. (emphasis added). Hatekar also called the attack a “gap,” one

   in which the “customer saw phishing page but we always see spam,” and that “please note, we are

   currently missing 100% on them.” Id. (emphasis added).

          An internal February 2019 email from Amar Patel with a subject “Customer Impacting

   Issues” states “For the URLs we did get a chance to detonate, our misses were due to network

   evasion.” Id. at ¶ 33.

           In April 2019, Brian Wilcox (“Wilcox”), Microsoft Senior Program Manager for ATP,

   wrote how trivial it still is for attackers to use IP evasion to send different content to Sonar: “Yup,

   it would be trivial to … serve different content … My concern is it is really easy to resolve our IP

   space.” Id. at ¶ 34.

           [2020]: In January 2020, Ross Adams wrote that “it is trivial to hide the content from us”

   during email delivery simply by using evasive redirects (hiding content “behind some redirection

   that we can’t see”). Id. at ¶ 35.

          A February 2020 document provides: “Network evasion… We are reviewing a long term

   plan.” Id. at ¶ 36.

          Also in February 2020, Pawel Partyka (“Partyka”), a Senior Security Researcher in

   Microsoft 365 Defender, wrote: “Site is using geo-evasion so SONAR returned always good

   verdict.” Id. She also wrote: “URL from the message was always redirecting one or twice to final

   site. SONAR could detect phish if full URL was detonated except for campaign that used geo-

   evasion.” Id.    Amar Patel confirmed Sonar’s susceptibility to Geo Evasion at deposition:




                                                     10
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 11 of 31




   “Q. Specifically with respect to Sonar, which is referenced here, so geo evasion was able to bypass

   it here in 2020? A. That’s what this says, yeah.” Id.

           Incredibly, Partyka explicitly stated that Sonar will not detect IP evasion when attackers

   use redirects to implement it – in 2020. The import of this is exemplified by the April 2020

   example provided above where Safe Links failed to detect a phishing site 801 times simply because

   it was redirecting Sonar to google.com. Id. at ¶ 21.

           A May 2020 Microsoft document stated: “there are still numerous FNs that are going

   undetected as they are being evaded in the detonation environment. Attackers are preventing our

   ability to see the phish content/landing pages due to various types of evasion techniques that are

   employed: • Network level evasion (Ex: Evading Microsoft ips, geo-based evasions etc.).” Id.

   at ¶ 37 (emphasis added).

           That same document in May 2020 acknowledged Safe Links’ inability to detect IP evasion

   implemented via redirects as a “prominent gap” in “IP Anonymization”: “Here are two prominent

   gaps: 1. A URL submitted to Sonar for detonation contains a redirection.” Id. When asked about

   the redirection “gap” at deposition, Amar Patel testified: “when we write documents like this, she

   is trying to be very objective, you know.” Id. Thus, when being “objective” internally, Microsoft

   knows that redirects are still a prominent gap in IP Anonymization, yet uses the story of IP

   Anonymization to “instill confidence” in companies anyway. Id.

           It was in July 2020 that Michael Wise wrote about “the observed technique” of redirecting

   security company’s devices to google.com and everyone else gets “a redirect to the real phishing

   site.” Id. at ¶ 18.

           In August 2020, Partyka, wrote that Safe Links was fully bypassed simply by redirecting

   Sonar once to a known good site. Id. at ¶ 38. “I sent email with a link that during first visit redirects




                                                      11
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 12 of 31




   to www.bing.com to several users in my test tenant. Email was delivered to Inbox because of this

   evasion technique[.] 3 users clicked on the link and were allowed to the site.” Id. That’s all it took

   to bypass Sonar’s security in August 2020.

          An August 2020 email automatically generated by Cortana collating open issues sent to

   Patel’s email address includes “TocMail v. Microsoft” and “How quickly can we respond to

   adding fixes for evasion?” Id. at ¶ 39 (emphasis added).

          An internal September 2020 email from Tommy Blizard, states: “from what we are

   observing in campaign deep dives, what are some of the gaps on Sonar side we’d like to surface.

   I think IP-based evasion is already on their radar.” Id. at ¶ 40.

          In October 2020, Brian Wilcox wrote that Sonar will detect malicious URLs “assuming of

   course there are not multiple layers of evasion taking place such as network [evasion] . . . ..” Id.

   at ¶ 41. He went on to state in that email, in discussing an attack of sending different content to

   Safe Links would “lead to at least evasion of rep[utation], maybe evasion of sending to Sonar” and

   that “Doing so is trivial.” Id. Wilcox testified at deposition that he meant that such implementation

   was easy to do.      Id.   Importantly, Wilcox refers to such attacks as “Known Evasions (of

   Rep[utation])” (i.e. known to Microsoft) and states that Microsoft knows that this attack “will be

   exploited” and it is “a valid scenario.” Id.

          An internal December 2020 email chain discusses an attack disclosed by VISA which

   successfully used “a combination of IP evasion and sandbox evasion” to bypass the entirety of

   OATP. Id. at ¶ 42.

          [2021] Incredibly, even in 2021, Microsoft is still looking for a solution to the IP evasion

   problem. In a telling email dated December 21, 2020, Brian Wilcox internally stated, “preventing

   IP evasion is a large bucket of work that we are investing in very heavily over the next 6




                                                    12
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 13 of 31




   months.” (i.e., through June 2021). Id. Naturally, Microsoft would not be investing “very

   heavily” in preventing IP evasion in 2021 if Safe Links had already been fulfilling its promoted

   purpose of providing IP cloaking/evasion protection.

          Moreover, in January 2021, an internal Microsoft email chain discussed “New/Additional

   FY21 Budget ask for IP Evasion prevention.” Id. at ¶ 42.

          This sampling of Microsoft’s own documents establish that attackers have continued to use

   IP evasion to easily bypass Sonar from the day it was launched up through today.

   D.     TocMail’s Entry to the Market.

          In December 2019, TocMail began selling its namesake TocMail service. Facts, ¶ 43.

   TocMail is a cloud-based time-of-click protection service that uses a patented methodology to keep

   users safe from IP evasion. Id. at ¶ 43, 53. Only Microsoft and TocMail promote their cloud-based,

   time-of-click services as effective protection against IP evasion. Id. at ¶ 43. Hence, TocMail and

   Microsoft compete within a two-player niche inside the larger time-of-click market.

          As documented above, attackers use IP evasion to easily bypass Safe Links. Since 2015,

   Microsoft has been falsely promising protection by Safe Links against an attack that easily

   bypasses Safe Links while acquiring tens of millions of ATP customers. Id. at ¶ 22. Thus, TocMail

   is inherently harmed when its sole competitor uses false advertising to wrongly convince

   companies that Safe Links is already protecting them from this attack. A party cannot pull tens of

   millions of consumers out of the marketplace while trying to find a way to make the product fulfill

   its promoted purpose. In the absence of Microsoft’s false advertising, TocMail would have entered

   a market in which no company is falsely convinced that it already has cloud-based, time-of-click

   protection against cloaking — a wide-open market for TocMail to offer its patented solution to.




                                                   13
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 14 of 31




   Instead, TocMail is effectively shut out of the very niche market that it alone provides the actual

   solution for. Hence, the injury to TocMail is both direct and significant. 3

   F.     Microsoft’s False Promotions of Safe Links.

          As discussed above, phishing sites typically and easily use redirects to implement IP

   Evasion. For example, phishing sites can simply use the visitor’s IP address to redirect security

   scanners to benignlink.com and redirect everyone else to malwarelink.com. Id. at ¶ 44. In fact,

   Microsoft produced a video animation of this very example, a video that then promotes Safe Links

   as the supposed solution. Id.      This short animation is helpful for the Court because this is

   Microsoft’s own depiction of the links that Safe Links purportedly protects against, and it states

   one of the subject false promotional messages.             Additionally, the animation makes it

   straightforward to understand IP evasion implemented via redirects.

                  1. Deceptive Message #1

          In the video mentioned above, the Microsoft narrator states: “Sophisticated attackers will

   plan to ensure links pass through the first round of security filters by making the links benign, only

   to weaponize them once the message is delivered. Meaning that the destination of that link is

   altered later to point to a malicious site.” Id. During this narration, the video also shows a link

   redirecting “the first round of security filters” to benignlink.com, and then shows the same link

   redirecting the user to malwarelink.com. Id. The video then promotes Safe Links as the supposed

   solution: “with Safe Links, we’re able to protect users right at the point of click by checking the

   link for reputation and triggering detonation if necessary.” Id. (emphasis added).




   3
     TocMail’s patented solution can also be “incorporated into any email client [including Outlook],
   it can be incorporated into an IMAP proxy, it can be incorporated into an SMTP gateway, it can
   be incorporated into Microsoft’s proprietary email system, and more.” Id. at ¶ 53.


                                                    14
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 15 of 31




          Attackers use IP evasion to redirect security scanners to benign sites and redirect victims

   to harmful sites. Id. at ¶ 11, 18, 44. In other words, the video depicts behavior that attackers

   implement via IP evasion then promotes Safe Links as the solution. Hence, Microsoft promotes

   Safe Links as protection against the very attack that Microsoft acknowledges easily bypasses Safe

   Links’ Sonar as discussed at length above.

          Microsoft hosted this video on its main webpage for Office 365 Advanced Threat

   Protection from at least March 2019 through at least August 2020. Id. at ¶ 45. Additionally, this

   video was disseminated via a YouTube page controlled by Microsoft. Id. Given that most ATP

   customers “are enterprise customers,” each viewer can represent up to hundreds of thousands of

   potential licenses. Id. For example, Microsoft customers Cognizant and Bosch each have 289,500

   and 395,000 employees respectively. Id. at ¶ 50, 58.

          Microsoft’s main webpage for ATP also included an ebook that promoted the same false

   message:

          Sophisticated attackers will plan to ensure links pass through the first round of security
          filters. They do this by making the links benign, only to weaponize them after the message
          is delivered, altering the destination of the links to a malicious site. With Safe Links, we
          are able to protect users right at the point of click by checking the link for reputation and
          triggering detonation if necessary.

   Id. at ¶ 45. Microsoft continues to disseminate both the video and ebook individually. Id.

          Significantly, the video visually depicts behavior implemented via IP evasion while the

   narrator speaks about redirects that change destination after delivery. Id. at ¶ 44. This is especially

   important because links that change destination after delivery are literally the most common attack

   as Microsoft’s expert Jason Rogers explicitly wrote in an email: “The most common tactic that

   attackers use with links is to point the URL to something benign and then post delivery to move it

   to point to something malicious on the server side.” Facts, ¶ 46. Thus, Microsoft has been falsely




                                                     15
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 16 of 31




   promoting Safe Links as protection against the most common attack, an attack that easily bypasses

   Safe Links and one that is still a problem for Microsoft six years later.

          2. Deceptive Message #2.

          Prior to ATP, Office 365 originally had one email security service called Exchange Online

   Protection (EOP). Id. at ¶ 47. EOP is responsible for discarding bad emails before they are

   delivered. Id. On April 8, 2015, Microsoft introduced Safe Links as a new service that checks

   links emails after they have been delivered (every time the user clicks the link):

          EOP scans each message in transit in Office 365 and provides time of delivery protection,
          blocking malicious hyperlinks in a message. But attackers sometimes try to hide malicious
          URLs with seemingly safe links that are redirected to unsafe sites by a forwarding service
          after the message has been received. ATP’s Safe Links feature proactively protects your
          users if they click such a link. That protection remains every time they click the link, as
          malicious links are dynamically blocked while good links can be accessed.

   Id. at ¶ 48 (emphasis added). Microsoft introduced Safe Links as effective protection against one

   specific type of link: hyperlinks that seem to be “safe links” at the “time of delivery” yet are

   “redirected to unsafe sites … after the message has been received.” Id. Deceptive Messages #1

   and #2 both promote Safe Links as protecting against links that redirect spam filters to a safe site

   and then redirect users to an unsafe site after the message has been received. Yet, attackers

   routinely use IP evasion to redirect security scanners to a different site than users. As documented

   above, they simply redirect Sonar to google.com and redirect the victims to the phishing site —

   bypassing Safe Links using the exact same attack that Deceptive Messages #1 and #2 promote

   Safe Links as effective protection against. Yet, notably, this promotion promises to protect all the

   company’s users “every time they click the link.” Id. (emphasis added).

          Microsoft uses Deceptive Message #2 in its most prominent ATP marketing materials,

   including the Office 365 ATP Product Guide and the Office 365 Partner DataSheet, which is not

   only used by Microsoft Partners to sell ATP, but Microsoft itself sent this DataSheet to “to all



                                                    16
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 17 of 31




   subscribed Office 365 Dedicated customer contacts” as well as linking it to “the quarterly update

   that is sent to the field.” Id. Microsoft continues to currently promote Deceptive Message #2

   directly on its microsoft.com website. Id.

          3. Deceptive Message #3.

          Microsoft not only portrays Safe Links as effective protection against IP evasion

   implemented using redirects, but also goes so far as to promote Safe Links as ensuring such

   protection: “Ensure users are protected against URLs that redirect to malicious sites … even if they

   are changed after the message has been received.” Id. at ¶ 49. In fact, Microsoft even promotes

   Safe Links as ensuring protection against all harmful links: “Ensure document hyperlinks are

   harmless with ATP Safe Links” and “ensure hyperlinks in documents are harmless with ATP Safe

   Links.” Id. (emphasis added).

          Even after this lawsuit was filed, Microsoft has continued to promote the same false

   message of ensuring protection against IP evasion. For example, a Microsoft presentation created

   after September 2020 provides: “We know that attackers frequently send messages with benign

   links …, hoping to bypass conventional filters, and then weaponize them post-delivery. We

   continue to secure users long after their mail is delivered with … [Safe Links’] at time-of-click.”

   Id. at ¶ 50. The presentation later states: “Safe Links wraps the URL to ensure it’s not malicious

   at the time-of-click” Id. (emphasis added).

          Remarkably, one year after the launch of this lawsuit, Microsoft began explicitly promising

   companies that Safe Links ensures protection against every evasion tactic: “Safe links ensure[s]

   real-time, dynamic protection against email campaigns no matter the … evasion tactic.” Id. at

   ¶ 51 (emphasis added). As documented above, Microsoft has never enabled Safe Links to fulfill




                                                   17
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 18 of 31




   its promoted purpose of protecting against IP evasion implemented using redirects and certainly

   not against all evasion tactics and all hyperlinks.

   G.     Attackers Continue to Use IP Evasion to Easily Bypass Sonar with 100% Efficacy.

          Microsoft’s self-described IP Anonymization simply means that Sonar sometimes connects

   to webpages using an IP address owned by Microsoft and other times connects using an IP address

   owned by Proxify. Microsoft started using these proxy IP addresses in November 2018, headed by

   Amar Patel’s Sonar team. Id. at ¶ 28. However, two months prior, Patel’s own September 2018

   IP evasion presentation explicitly acknowledged that attackers will be able to implement “evasion

   of … Proxify IPs.” Id. at ¶ 13.

          The identity of owners of IP addresses is public information. Id. at ¶ 29. Hence, it is just

   as easy for attackers to redirect IP addresses belonging to Proxify as it is to redirect IP addresses

   belonging to Microsoft, not to mention that Proxify has a paltry number of IP addresses compared

   to Microsoft. Id. at ¶ 29. Microsoft published its EOP/Sonar IP addresses at

   https://docs.microsoft.com/en-us/office365/SecurityCompliance/eop/exchange-online-protection-

   ip-addresses. Id. at ¶ 52. This page disclosed 602,497 Microsoft IP addresses. Id. To evade Sonar,

   attackers’ webpages redirected these 602,497 IP addresses to a good site. Proxify has 1,295 IP

   addresses. Id. at ¶ 29. In other words, Microsoft merely added 0.21% more IP addresses and

   slapped on the label “IP Anonymization.”

          Even today, attackers can easily bypass Sonar with 100% efficacy just by redirecting traffic

   from Microsoft/Proxify to a known good site, as Amar Patel has testified: “Q. [C]an an attacker

   blacklist both Microsoft IP addresses and Proxify IP addresses to redirect Safe Links to a benign

   site every time Safe Links connects? A. They could choose to do that.” Id. at ¶ 31.




                                                    18
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 19 of 31




          The Achilles heel for Safe Links is Targeted Evasion — where an attacker’s webpage looks

   for the targeted company’s IP address(es) instead of looking for the IP addresses belonging to the

   security service. Id. at ¶ 30. Such webpages only send malicious content to visitors connecting

   from the victim’s IP address(es). Id. at ¶ 12-13, 27, 30. In this way, it does not matter how many

   “anonymous” IP addresses that Microsoft uses, Sonar will always be redirected to the good site

   simply because none of the IP addresses will be the same as targeted victims’ IP address(es) – as

   Jason Rogers admitted at deposition when asked “why would Microsoft not route traffic through

   anonymous proxy service to combat tenant-targeted attacks?,” Rogers testified that “If you were

   targeting specific content to a specific IP, it wouldn’t matter what other IP you used. You would

   only get the specific content to the one specific IP being targeted.” Id. at ¶ 30. Additionally, as

   noted, Rogers has also explicitly written that Targeted Evasion is “easy.” Id. at ¶ 27. Hence, even

   today, attackers use IP evasion to easily bypass Sonar with 100% efficacy.

   H.     TocMail’s By-Design Solution Renders Cloaked Redirects Harmless.

          As stated earlier, Microsoft produced a video depicting an email link that redirects security

   scanners to benignlink.com (i.e. original URL -> benignlink.com) and the same link redirects the

   user to malwarelink.com (i.e. original URL -> malwarelink.com). TocMail holds the patent on the

   methodology of sending users straight to the approved destination bypassing all redirects in

   between. Id. at ¶ 53. Using Microsoft’s video as an example, TocMail users are sent straight to

   benignlink.com (not to the original URL). Therefore, the original URL cannot redirect the users to

   malwarelink.com because the users do not connect to the original URL in the first place. Id. at ¶

   17. Hence, TocMail’s solution demonstrably works by design. It is inherent in the internet

   communication language (HTTP) that a site cannot redirect a user unless the user connects to the




                                                   19
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 20 of 31




   site first. Id. Therefore, TocMail’s protection keeps users safe from all intermediary site redirects

   due to an immutable, inherent property of the internet communication protocol itself. Id.

          Targeted Evasion is a perfect example given that Rogers has testified that IP

   Anonymization is useless against it. In Targeted Evasion, only visitors with an IP address

   belonging to the targeted company are redirected to the phishing site; everyone else (including

   Sonar and TocMail) are redirected to the good site. TocMail’s patented approach uses the

   attackers’ ace against them. Because TocMail is sent to the good site every time, TocMail sends

   its users to the good site every time, preventing the attacker from redirecting users to a malicious

   site. Microsoft’s false advertising has convinced companies that Microsoft provides this protection

   (while internally acknowledging the opposite), all to the injury of TocMail whose patented solution

   is seen as offering no value to the very companies that need it most.

                                 III.    MEMORANDUM OF LAW

   A.     Standard for Motion for Summary Judgment.

          A party is entitled to Summary Judgment when the party shows that “there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

   Civ. P. 56. After the moving party meets its initial burden of identifying evidence in the record

   supporting its motion, the non-moving party “must do more than simply show that there is some

   metaphysical doubt as to the material facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). Indeed,

   “[t]he mere existence of some alleged factual dispute between the parties will not defeat an

   otherwise properly supported motion for summary judgment.” Id. (emphases in original). “When

   opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

   that no reasonable jury could believe it, a court should not adopt that version of the facts for

   purposes of ruling on a motion for summary judgment.” Id. “‘Only disputes over facts that might




                                                    20
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 21 of 31




   affect the outcome of the suit under the governing law will properly preclude the entry of summary

   judgment.’” Pesci v. Budz, 935 F.3d 1159, 1165 (11th Cir. 2019) (citations omitted).

           Moreover, summary Judgement may be granted for any “part of each claim.” Fed. R. Civ.

   P. 56(a). Even “[i]f the court does not grant all the relief requested by the motion, it may enter an

   order stating any material fact--including an item of damages or other relief--that is not genuinely

   in dispute and treating the fact as established in the case. Fed. R. Civ. P. 56(g).

   B.      The Undisputed Facts Establish that Microsoft is Liable for False Advertising.

           Lanham Act False Advertising is codified in 15 U.S.C. § 1125(a)(1)(B). A plaintiff prevails

   on a claim for false advertising under the Lanham Act by establishing that “(1) the defendant’s

   statements were false or misleading; (2) the statements deceived, or had the capacity to deceive,

   consumers; (3) the deception had a material effect on the consumers’ purchasing decision; (4) the

   misrepresented service affects interstate commerce; and (5) [the plaintiff] has been, or likely will

   be, injured as a result of the false or misleading statement.” Hi-Tech Pharms., Inc. v. HBS Int’l.

   Corp., 910 F.3d 1186, 1196 (11th Cir. 2018).

           1.      Microsoft’s Promotions were Literally False.

           “The first element of a false advertising claim is ‘satisfied if the challenged advertisement

   is literally false, or if the challenged advertisement is literally true, but misleading.’” Osmose, Inc.

   v. Viance, LLC, 612 F.3d 1298, 1308 (11th Cir. 2010). When an advertisement is unambiguous,

   “either facially or considered in context,” it is classified as literally false. Id. at 1309. Thus, when

   assessing whether an advertisement is literally false, the Court should “analyze what message is

   conveyed by the advertisement, even implicitly, and then determine whether that message is false.”

   Green Bullion Financial Servs., LLC v. Money4Gold Holdings, Inc., 639 F. Supp. 2d 1356, 1366

   (S.D. Fla. 2009) (emphasis added). “Courts ‘must analyze the message conveyed in full context,’




                                                     21
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 22 of 31




   and ‘must view the face of the statement in its entirety....’” Osmose, Inc., 612 F.3d at 1308; see

   also Incarcerated Entm't, LLC v. Warner Bros. Pictures, 261 F. Supp. 3d 1220, 1230-31 (M.D.

   Fla. 2017) (“The Eleventh Circuit is clear that ‘the court must view the face of the statement in its

   entirety, rather than examining the eyes, nose, and mouth separately and in isolation from each

   other.’”) (citations omitted).

           Microsoft’s promotions unambiguously convey to companies that Safe Links provides

   effective protection against a very specific type of link — links that redirect spam filters to a good

   site and then redirect the user to a bad site when clicked after delivery. This unambiguous promise

   of protection is literally false. The undisputed evidence from Microsoft set forth above shows that

   Microsoft internally acknowledged, many times over a period of years, how “easy” and “trivial”

   it is for attackers to bypass Safe Links using the very attack that Safe Links is promoted as

   protecting against. As late as 2020, using redirects to implement IP Evasion explicitly remained a

   “prominent gap.” Even in 2021, Microsoft is still investing heavily to address this gap. When an

   attacker easily harms customers using the very attack that the customer has been promised

   protection against, that promise of protection is literally false.

           In addition to the evidence above, Microsoft’s own engineers recognized that Safe Links’

   inability to block redirects to phishing sites meant that it was “not performing as advertised.”

   Specifically, Manny Gonzalez stated: “ATP [Safe Links] is certainly not performing as advertised

   … ATP [Safe Links] is not blocking obvious phishing E-mails redirecting to obvious unofficial

   web URLs [i.e. redirecting to links to the fake phishing sites].” Id. at ¶ 54 (emphasis added).

           Based solely on Microsoft’s own records, the advertisements are literally false as a matter

   of law. The Court should grant TocMail summary judgement on the first element.




                                                     22
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 23 of 31




           2.      Microsoft’s False Ads Deceived or Had the Capacity to Deceive Consumers.

           “If the court deems an advertisement to be literally false, then the movant is not required

   to present evidence of consumer deception.” Osmose, LLC, 612 F.3d at 1319 (citing Johnson &

   Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir. 2002)). Here,

   because the subject ads are literally false, evidence of consumer deception is not required and this

   element is satisfied. Thus, the Court should grant TocMail Summary Judgment on this element.

           3.      The Deception Had a Material Effect on Purchasing Decisions.

           To establish materiality “a plaintiff need only show that a defendant’s ‘deception is likely

   to influence the [consumer’s] purchasing decision.’” ADT LLC v. Vision Security, LLC, No. 13-

   81197-CV, 2014 WL 3764152 *4 (S.D. Fla. 2014) (quoting Johnson & Johnson, 299 F.3d at 1250)

   (emphasis added). To show this, “[a] plaintiff may establish th[e] materiality requirement by

   proving that ‘the defendants misrepresented an inherent quality or characteristic of the product.’”

   Johnson & Johnson, 299 F.3d at 1250; see also N. Am. Med. Corp. v. Axiom Worldwide, Inc., 522

   F.3d 1211, 1226 (11th Cir. 2008) (affirming finding that false statements “represent[ing] the

   quality of the device” satisfied the materiality element); River Light V, L.P. v. Tanaka, 17-22843-

   Civ, 2018 WL 5778234, *6 (S.D. Fla. Nov. 2, 2018) (granting summary judgment on plaintiff’s

   false advertising claim and finding that “Tanaka’s deception is material in that it concerns an

   inherent quality or characteristic of her offerings . . .”).

           Microsoft’s false advertisements at issue are all regarding Safe Links, Microsoft’s email

   security service for Office 365; and the false advertisements themselves all pertain directly to email

   security. There simply cannot be a more inherent quality than the email security capability of an

   email security service. Given that the false ads unequivocally involve an inherent quality or




                                                      23
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 24 of 31




   characteristic of Safe Links, the Court need to look no further to grant TocMail Summary Judgment

   on the element of materiality as a matter of law.

           Even though materiality is clear here without more, the undisputed evidence itself

   explicitly acknowledges that security is an inherent quality of all Microsoft products, not just its

   cybersecurity products: “Microsoft enables customers to make this transition by building security

   into the fabric of our products and solutions.”; “For Microsoft, security is addressed from the first

   line of code, and not a bolt on feature, but rather a value-added feature to our services.”;

   Specifically regarding email itself: “one of the core value propositions of the new Exchange [email

   service] - Keeping your organization safe.” Facts, ¶ 55 (emphasis added). The undisputed facts

   explicitly state that security is an inherent quality or characteristic.

           Moreover, Microsoft’s own documents further demonstrate that security is important to the

   purchase of all its products, not just its cybersecurity products: “The security of our products and

   services is important in our customers’ decisions to purchase or use our products or services.” In

   regards to “provid[ing] advanced protection against online threats” for email, “without this, all

   other features are useless” according to a Microsoft marketing study; a study in which stated “If

   you don't have security, shut down shop.”Facts, ¶ 56.

           Evasion itself affects companies’ decisions to purchase ATP, as customers do inquire as to

   evasion, as shown in an email written by Amar Patel in April 2020: “They want to know what our

   approach to evasion is and how to tell that story to customers when they ask.” Id. at ¶ 57. (emphasis

   added). Patel’s Sonar team “laid out the anti-eavasion [sic] plan to [be] … communicate[d] back

   to customers.” Id. This evasion plan was presented to customers such as Cognizant and BP. Id.

   Cognizant has 289,500 employees. Id. BP has 63,600 employees. Id. Moreover, the Sonar team

   explicitly chose to “[d]iscuss how we approach evasion to instill confidence” with Bosch, who has




                                                      24
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 25 of 31




   395,000 employees and has become a $300 million account for Microsoft. Id. at ¶ 58. This

   included discussing “IP” evasion Id. Bosch explicitly asked Microsoft about Sonar’s IP evasion

   capability. Id. VirtUSA engaged in an “email dialogue on Evasion” with Microsoft’s Sonar team

   in which VirtUSA explicitly inquired as to ATP’s “countermeasures for Evasion.” Id. at ¶ 59.

   Hence, Safe Links’ purported ability to block IP evasion is indeed important to purchase decisions,

   as established by Microsoft’s own record.

          Based solely on indisputable facts in Microsoft’s own record, TocMail moves the Court to

   grant it Summary Judgment on the element of materiality.

          4.      The Misrepresented Service Affects Interstate Commerce.

          This element should be uncontested. Microsoft sells its products, including ATP and Safe

   Links, nation-wide and even world-wide. Moreover, Microsoft sells ATP on the internet, and it is

   a cloud-based internet service. Facts, ¶ 22. Thus, Safe Links affects interstate commerce. See

   Gibson v. BTS N., Inc., 16-24548, 2018 WL 888872, *5 (S.D. Fla. Feb. 14, 2018) (finding that

   marketing services on the internet affects interstate commerce because “[t]he internet constitutes

   an instrumentality of interstate commerce”).

          5.      TocMail Is Likely Injured as a Result of the False Advertising.

          The injury element is established when the Plaintiff “likely will be[] injured.” Hi-Tech

   Pharms., Inc. v. HBS Int’l. Corp., 910 F.3d 1186, 1196 (11th Cir. 2018). “This element of the

   Lanham Act only requires the Plaintiff to prove that she has been or is likely to be injured as a

   result of the false advertising . . . .” Matonis v. Care Holdings Grp., L.L.C., 423 F. Supp. 3d 1304,

   1314 (S.D. Fla. 2019) (emphasis added); see also U.S. Structural Plywood Integrity Coal. v. PFS

   Corp., No. 19-62225-CIV, 2021 WL 810279, *3 (S.D. Fla. Mar. 3, 2021) (“‘Any person who

   believes that he or she is likely to be damaged by’ a false or misleading representation of fact . .




                                                    25
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 26 of 31




   .”) (citing 15 U.S.C. § 1125(a)) (emphasis added); Church & Dwight Co. v. SPD Swiss Precision

   Diagnostics, 843 F.3d 48, 72 (2d Cir. 2016) (“At the liability stage, the Lanham Act ‘demands

   only proof providing a reasonable basis for the belief that the plaintiff is likely to be damaged as

   a result of the false advertising.’”) (emphasis in original).

          Moreover, injury, or likelihood of injury, is separate and distinct from the amount of

   damages a plaintiff may obtain and, in fact, a plaintiff is not even required to seek damages under

   the Lanham Act. Hard Candy, LLC v. Anastasia Beverly Hills, Inc., 921 F.3d 1343, 1353 (11th

   Cir. 2019); 15 U.S.C. § 1117(a); Pensacola Motor Sales v. Eastern Shore Toyota, LLC, No.

   3:09cv571, 2010 WL 3781552, *2 (N.D. Fla. Sep. 23, 2010) (“It is clear that actual confusion and

   damages are not required under § 1125(a). Capacity to deceive and likelihood of injury are

   sufficient.”) (emphasis added); U.S. Healthcare v. Blue Cross of Gr. Phil, 898 F.2d 914, 922 (3d

   Cir. 1990) (The injury element “does not place upon the plaintiff a burden of proving detailed

   individualization of loss of sales. Such proof goes to quantum of damages and not to the very right

   to recover.”); De Simone v. VSL Pharm., Inc., 395 F. Supp. 3d 617, 628-29 (D. Md. 2019) (“As a

   threshold issue, this [injury] element does not require proof of actual damages such as lost sales to

   [Defendant]. . . . On its face, therefore, the statute permits false advertising actions based on the

   threat of injury alone. . . [T]he inquiry into violation and the inquiry into remedies ha[s] to be kept

   conceptually separate because the Lanham Act provides for multiple types of remedies.”) 4




   4
     Under 15 U.S.C. § 1117, a plaintiff may seek disgorgement of the defendant’s profits, which
   “‘shifts the burden of proving economic injury off the innocent party, and places the hardship of
   disproving economic gain onto the infringer.’” Hard Candy, 921 F.3d at 1353. “[T]he focus is
   entirely on the alleged infringer’s gain; the plaintiff is not required to present any evidence of
   particular financial harm that it suffered so as to the justify legal redress.” Id. at 1354. A plaintiff
   can also seek injunctive relief. Lexmark, 572 U.S. at 135-36.


                                                     26
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 27 of 31




          Injury “occurs when deception of consumers causes them to withhold trade from the

   plaintiff.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 133 (2014). The

   false advertising does not have to be “the only reason behind a consumer’s actions for a plaintiff

   to prevail on a false advertising claim . . . Courts have found that causation just requires that the

   false advertising proximately cause the claimed injury—it need not be the only cause or even

   the predominant cause of the injury.” Diamond Resorts Int'l, Inc. v. Aaronson, 371 F. Supp. 3d

   1088, 1110 (M.D. Fla. 2019) (citations omitted) (emphasis added).

          Injury is straightforward when the defendant falsely claims to offer a product that the

   plaintiff alone provides. De Simone, 395 F. Supp. 3d at 631 (“Under these circumstances, the path

   from the false advertising to the plaintiff's injury is shorter and more direct. In such an instance,

   where ‘the plaintiff has a monopoly of the kind of wares concerned, and if to secure a customer

   the defendant must represent his own as of that kind, it is a fair inference that the customer wants

   those and those only. Had he not supposed that the defendant could supply him, presumably he

   would have gone to the plaintiff who alone could.’”) (citation omitted); Eli Lilly & Co. v. Arla

   Foods, Inc., 893 F.3d 375 (7th Cir. 2018) (“A more extended treatment of the causation question

   was largely unnecessary given how easy it is to trace Elanco’s harm. Elanco sells the only FDA-

   approved rbST supplement in the United States, so any false or misleading advertising regarding

   rbST . . . will necessarily harm Elanco.”).

          On those same lines, injury is fully established in a two-player market when the other player

   uses false advertising to gain a competitive advantage. Merck Eprova AG v. Gnosis S.P.A., 760

   F.3d 247, 260-61 (2d Cir. 2014) (“this was a market with only two direct competitors . . . Because

   its only competitor for such a pure product at the time was [plaintiff], it follows that [plaintiff]

   was damaged by [defendant’s] false advertising . . . [and] in the context of a two-player market,




                                                    27
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 28 of 31




   . . . the district court’s utilization of a presumption of injury carries no risk of speculative injury to

   [plaintiff].”); Insurent Agency Corp. v. Hanover Ins. Co., No. 16 Civ. 3076, 2018 WL 3979589,

   *6 (S.D.N.Y. Aug. 20, 2018) (“[B]ecause [plaintiff] and [defendant] are the only two providers of

   lease guaranties in New York City, one can infer that [defendant’s] ‘sales . . . came at the expense’

   of [plaintiff].”).

           Finally, when a defendant enters the market first, and pervasively engages in false

   advertising, the plaintiff is injured by effectively being shut out of that market. ALPO Petfoods,

   Inc. v. Ralston Purina Co., 997 F.2d 949, 954 (D.C. Cir. 1993) (finding an award appropriate for

   delay in receipt of income from a delayed national rollout that was “stymied by [defendant’s] false

   advertisements” and stating that “ALPO was not certain to succeed, of course, but the question is

   who is to bear the now-hypothetical risk that it would fail? . . . ‘When assessing actual damages,

   the court may take into account the difficulty of proving an exact amount of damages from false

   advertising, as well as the maxim that ‘the wrongdoer shall bear the risk of uncertainty which

   his own wrong has created.’’”) (emphasis added).

           Here, TocMail and Microsoft are the only cybersecurity vendors that promote their cloud-

   based, time-of-click services as effective protection against IP evasion. To be granted Summary

   Judgment on injury, it only needs to be likely that Microsoft’s false advertisements influenced one

   company to decide to withhold trade from TocMail, or that it is likely that Microsoft’s false

   advertisements will influence one company to withhold trade from TocMail. The sum of

   consumers that withhold trade has no bearing on the injury element; nor does it have any bearing

   on the other remedies that TocMail may be entitled to. Given the false advertising campaign

   sustained over six consecutive years from one of the largest and most-trusted tech companies, it is

   inconceivable that not a single consumer believed Microsoft over a startup, causing them to




                                                      28
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 29 of 31




   withhold trade from TocMail, Microsoft’s only competitor for cloud-based protection against IP

   evasion. Furthermore, because TocMail competes with Microsoft regarding the “most common

   tactic that attackers use with links” in a two-player niche market, injury from the pervasive and

   prolonged false advertising is not only likely — it is inevitable. That in and of itself establishes a

   likelihood of injury, and TocMail should be granted Summary Judgment on the element of likely

   injury accordingly.

          Moreover, Microsoft’s records demonstrate injury as well. For example, when Bosch, a

   $300 million account, was considering cutting over to ATP in May 2020, Bosch asked Microsoft

   specifically about IP evasion and inquired whether it would need to add a third-party solution on

   top of ATP for this. Id. at ¶ 58. Bosch explicitly inquired “Why is an IP-address range used which

   is easily attributable to Microsoft?” Id. According to Microsoft’s “talking points” for its meeting

   with Bosch to discuss Bosch’s concerns, Microsoft promoted IP Anonymization as an effective

   solution and told Bosch in response to whether a third party solution on top of ATP was necessary

   that “they should be covered for email-based threats.” Id. Had Microsoft told Bosch the truth

   about its inability to protect against IP evasion, Bosch would have had only one company to look

   to for the cloud-based, time-of-click implementation that it was seeking to use – TocMail. For

   every company that Microsoft outright deceives in the same manner as Bosch, TocMail is injured.

   This includes Cognizant and BP (with a combined 353,100 employees) with whom Microsoft also

   shared its “anti-evasion” story.

          Microsoft’s false advertising of ATP is the reason that Microsoft is a Security Brand today.

   “Office 365 ATP has helped change[] industry perception and put Microsoft on the map as a

   Security Brand.” Id. at ¶ 60. More specifically, the perception that Microsoft thwarts the evasive

   redirects used by phishing sites is the foundation for Microsoft’s entire cybersecurity business.




                                                    29
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 30 of 31




   Specifically, Microsoft expressly stated internally on June 30, 2020 that: “The most important

   component to our strategy is Office ATP. Enterprise customers are disproportionately attacked

   through email and 80% of security sales result from phishing breaches. This makes OATP the

   primary onramp for the $7B Microsoft security business.” Id.

          Above all else, companies choose their cybersecurity vendor based on who they perceive

   as capable of protecting against the redirects commonly used in phishing attacks. The fact that

   Microsoft has used false advertising to establish itself as a trusted Security Brand before TocMail

   even entered the market made injury to TocMail not just likely, which is sufficient in and of itself,

   but inevitable.

          Granting TocMail Summary Judgment on the element of injury is clear as a matter of law.

                                         IV.     CONCLUSION

          WHEREFORE, Plaintiff, TOCMAIL INC., hereby moves for Summary Judgment against

   Defendant, MICROSOFT CORPORATION, as to liability on TocMail’s false advertising claim.

   However should the Court deem otherwise, TocMail moves for Summary Judgment on each of

   the individual elements, as well as for such other and further relief the Court deems just and proper.

   Dated: July 9, 2021                            Respectfully submitted,

                                                  By: /s/Joshua D. Martin
                                                  Joshua D. Martin
                                                  Florida Bar No. 028100
                                                  Email: josh.martin@johnsonmartinlaw.com
                                                  JOHNSON & MARTIN, P.A.
                                                  500 W. Cypress Creek Rd.
                                                  Suite 430
                                                  Fort Lauderdale, Florida 33309
                                                  Telephone: (954) 790-6699
                                                  Facsimile: (954) 206-0017
                                                  Attorneys for Plaintiff, TocMail Inc.




                                                    30
Case 0:20-cv-60416-AMC Document 96 Entered on FLSD Docket 07/09/2021 Page 31 of 31




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on this 9th day of July 2021, I electronically served the fore-

   going document on all counsel of record on the attached service list via electronic mail.

                                         By:    /s/ Joshua D. Martin
                                                Joshua D. Martin

                                           SERVICE LIST

                         TOCMAIL INC. v. MICROSOFT CORPORATION
                              20-60416-CIV- CANNON/HUNT

  Joshua D. Martin                                 Francisco O. Sanchez
  E-Mail: josh.martin@johnsonmartinlaw.com         E-Mail: sanchezo@gtlaw.com
  JOHNSON & MARTIN, P.A.                                   orizondol@gtlaw.com
  500 W. Cypress Creek Rd.                         Evelyn A. Cobos
  Suite 430                                        E-Mail: cobose@gtlaw.com
  Fort Lauderdale, Florida 33309                           MiaLitDock@gtlaw.com
  Telephone: (954) 790-6699                        GREENBERG TRAURIG, P.A.
  Facsimile: (954) 206-0017                        333 S.E. 2nd Avenue, Suite 4400
                                                   Miami, Florida 33131
                                                   Telephone: (305) 579-0500
                                                   Facsimile: (305) 579-0717

                                                   Mary-Olga Lovett (admitted pro hac vice)
                                                   E-Mail: lovettm@gtlaw.com
                                                   Rene Trevino (admitted pro hac vice)
                                                   E-Mail: trevinor@gtlaw.com
                                                   GREENBERG TRAURIG LLC
                                                   1000 Louisiana Street, Suite 1700
                                                   Houston, Texas 77002
                                                   Telephone: (713) 374-3541
                                                   Facsimile: (713) 374-3505




                                                   31
